IN THE SUPREME COURT OF THE STATE OF NEVADA


                CARL DEAN EDWARDS,                                    No. 85268
                                  Appellant,
                              vs.                                           FIL D
                ELY STATE PRISON DISCIPLINE
                HEARING STAFF,                                              SEP 1 3 2022
                                  Res • ondent.                             ELIZABETH A. BROWN
                                                                         CLERK 9F SUPREME COURT
                                                                               ,
                                                                        BY   V. Y
                                                                                DEPUTY CLERK sI

                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a purported district court "Order
                From Administrative Hearing 07/21/22, for State Violation of Movant's 14th
                and 6th Amend, Due Process Rights." Seventh Judicial District Court,
                White Pine County; Steve L. Dobrescu, Judge.
                            No "Order From Administrative Hearing 07/21/22, for State
                Violation of Movant's 14th and 6th Amend, Due Process Rights" appears to
                have been entered in the underlying district court matter (case number
                CF2207007). And no appealable order appears to have been entered in the
                district court. Accordingly, this court
                            ORDERS this appeal DISMISSED.'




                                         Silver


                                           , J.                                        J.
                Cadish                                    Pickering

                      1Tothe extent appellant moves this court for a stay pending appeal,
SUPREME COURT
                the motion is denied.
     OF
       NEVADA


i0)   1947A
                                                                                            ,g4745'
                cc:   Hon. Steve L. Dobrescu, District Judge
                      Carl Dean Edwards
                      Attorney General/Carson City
                      White Pine County Clerk




SUPREME COURT
        OF
     NEVADA


10) 1947A
                                                    2